Citation Nr: 1143503	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-30 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in September 2011; however, he failed to appear.  The Veteran has not filed a motion for a new hearing date following his failure to appear at the September 2011 hearing.  As such, the case will be processed as if the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(d).

The March 2006 VA examination raises the issue of entitlement to service connection for tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a cervical spine disorder and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine was incurred in, or caused by, his military service. 





CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants degenerative disc disease of the lumbar spine.  This award represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that has suffered from lower back pain ever since the military pick-up truck he was riding in collided with a taxi in Athens, Greece, in August 1968.  He also states that he has sought treatment for his back since leaving active service, beginning in the 1970s. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

Subsequent manifestations of a chronic disease, such as arthritis, may be service connected where the chronic disease was diagnosed in service under 38 C.F.R. 
§ 3.303(b) or within an applicable presumptive period under 38 C.F.R. §§ 3.307 and 3.309.  38 U.S.C.A. §§ 1101, 1112, 1113.

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's private treatment records and VA examination report show that he has a current disability of the lumbar spine.  A March 2006 radiological report shows a diagnosis of moderate degenerative disc disease.  The January 2008 VA examination report also shows a diagnosis of degenerative disc disease at L5-S1.  Additionally, the Veteran's service treatment records show that he complained of back pain after the pick-up truck he was riding in collided with a taxi in Athens in August 1968.  Furthermore, the Veteran is competent to testify to the in-service accident and his back pain in service, and the Board finds that his testimony is credible as it is corroborated by his service treatment records.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Caluza, 7 Vet. App. at 511.  

In March 2006, the Veteran submitted a statement asserting that he has suffered from back pain continuously for the past 38 years, i.e. since the date of the accident.  Additionally, the Veteran's private chiropractor provided the opinion that the Veteran's symptoms are a result of some previous injury or injuries occurring some time ago due to the nature of his in-service injury, his reports of continuous back pain, his past chiropractic treatment, and his x-rays.  The Veteran is competent to testify to his continuous symptoms of back pain.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Board finds that his testimony is credible as it is corroborated by his chiropractor's finding that his current symptoms of back pain are due to an injury that occurred some time ago.  Caluza, 7 Vet. App. at 511.  

In January 2008, the Veteran was provided with a VA examination, and the examiner determined that the Veteran's lower back condition was less likely than not caused by the in-service motor vehicle accident because there was no objective evidence showing chronic back pain since service.  The examiner also noted that the Veteran was in a second motor vehicle accident in September 2007.  In providing this opinion, the examiner neglected to consider the Veteran's competent and credible testimony of his continuous symptoms of back pain since the accident in August 1968.  The examiner also did not address the Veteran's testimony that he began receiving treatment for back pain immediately after service, or the earliest available records of treatment dating from August 2005 showing a diagnosis of a pre-existing history of lower back pain.  Lastly, the examiner did not provide an alternative etiological explanation for the medical treatment records showing reports of back pain dated prior to the September 2007 motor vehicle accident.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, the medical opinion provided by the VA examiner is inadequate for rating purposes and of no probative value in determining the etiology of the Veteran's current degenerative disc disease of the lumbar spine.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).    

Resolving any doubt in favor of the Veteran, the evidence shows a current diagnosis of degenerative disc disease of the lumbar spine, onset back pain in service, continuous symptoms of back pain since service, and medical evidence linking those continuous symptoms to the current diagnosis of degenerative disc disease.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  Therefore, the Board finds that service connection for degenerative disc disease of the lumbar spine is warranted.  


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffers from a current cervical spine disorder as a result of the August 1968 in-service motor vehicle accident.  He also alleges that he has had continuous symptoms of neck pain since service.  

As noted above, the VA spine examination conducted in January 2008 is inadequate for rating purposes as the examiner failed to account for the Veteran's reports of continuous symptoms in providing the requested opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n.1 (Fed. Cir. 2006) (noting that a medical opinion is inadequate where the examiner fails to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disorder).  Furthermore, review of the record shows that the Veteran sent in authorization forms and requested that VA obtain his complete records from his chiropractor, Dr. Cecil Ashby, dated from August 2005, and from his family physician, Dr. Ronato A. Alfonso.  To date, no request for the these records has been made.  

Therefore, on remand, the RO/AMC should request the Veteran's private treatment records and obtain a supplemental opinion that considers any new medical records and the Veteran's reports of continuous neck pain since the August 1968 motor vehicle accident.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) ((holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Buchanan, 451 F.3d at 1336, n1; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran also contends that he suffers from bilateral hearing loss as a result of noise exposure in service from aircraft engine noise during his three years of service as a mechanic for the Air Force.  He also alleges that he was told that he had significant hearing loss at separation.

In March 2006, the Veteran was provided a VA audiological examination.  The examiner provided the opinion that she could not resolve the issue without resorting to mere speculation because the Veteran's hearing was normal at the time of separation, 36 years had passed since the date of the claimed acoustic trauma to the present, and "there is no documentation of hearing loss until now."  Review of the record shows that the Veteran submitted an audiogram from the National Hearing Centers, Inc., in Ormond Beach, Florida.  This is the only audiological data of record other than the VA audiological examination report, and, while the Veteran alleges that he was told he had significant hearing loss at separation, there is no lay evidence of record alleging continuous symptoms of hearing loss since service.  

As the examiner was unable to determine whether the Veteran's current hearing loss is related to noise exposure in service due to a lack of documented hearing loss, the RO/AMC should request the Veteran's complete private audiological treatment records on remand and obtain a supplemental medical opinion if additional audiological treatment records are obtained.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007) (holding that where a medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the duty to assist requires that VA determine whether additional information may be reasonably obtained, and, if so, to make efforts to obtain it and seek an additional medical opinion which considers the relevant information); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for any hearing disorder or disorder of the cervical spine, dated since June 2007.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his hearing or disorders of the cervical spine, from the VA Medical Center in Gainesville, Florida, dated since June 2007.

2.  Contact the Veteran and obtain the names, dates, addresses, and approximate dates of treatment for any additional medical records that he would like VA to obtain.  Of particular interest are any private treatment records from the National Hearing Centers, Dr. Cecil Ashby, and Dr. Ronato A. Alfonso.

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  

3.  If new relevant evidence, to include either medical or lay evidence, is associated with the claims folder, the Board requests that an addendum to the March 2006 VA examination report be obtained from the same examiner who conducted the March 2006 audiological examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of any lay statements of record, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include regular exposure to aircraft engine noise.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner is unable to offer an opinion without resort to speculation, the examiner must provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Board requests that an addendum to the January 2008 VA examination report be obtained from the same examiner who conducted the January 2008 spine examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record and any additional private treatment records obtained on remand, the examiner should provide an opinion as to whether it is at least as likely as not that any cervical spine disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

The Board points out that the January 2008 opinion is inadequate because the examiner did not address the Veteran's report of continuous cervical pain since the August 1968 accident.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

6.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


